Citation Nr: 1432131	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-33 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to February 9, 2007, for the assignment of a 100 percent evaluation for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to June 1972. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for PTSD and assigned an initial rating of 0 percent, effective September 15, 2005.  The Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO in October 2012.  A transcript is of record.

While a July 2008 rating decision was previously identified as the decision on appeal, in March 2008 the Veteran requested that his PTSD claim be reconsidered as he stated that he could not have attended his scheduled QTC examination because he was incarcerated.  Rather than a new claim, the Board construes this statement as a notice of disagreement with the December 2007 rating decision given that it was received within the one-year appeals period.  Therefore, the December 2007 rating decision is the decision on appeal.

In July 2008 the RO granted an increased rating of 100 percent for the service-connected PTSD, effective March 6, 2008.  In an August 2009 rating decision the RO assigned a 100 percent rating for PTSD with an earlier effective date of February 9, 2007.  The RO framed the issue as entitlement to an earlier effective date of September 15, 2005, as the Veteran contended that September 15, 2005 should be his effective date for the assignment of the 100 percent rating for PTSD.  The issue was incorrectly identified as entitlement to an effective date earlier than September 15, 2005 for the assignment of a 100 percent rating for PTSD in a Board remand in June 2012 and then at the October 2012 Board hearing before the undersigned Veterans Law Judge.  The Veteran is not prejudiced by this misidentification based on the decision below.



FINDINGS OF FACT

1.  The Veteran's previous service connection claim for PTSD was denied in a January 2004 rating decision.  The Veteran did not appeal this rating decision to the Board. 

2.  The Veteran's application to reopen his claim of entitlement to service connection for PTSD was received by the RO on May 5, 2005. 

3.  The Veteran did not submit a claim for service connection for PTSD between January 2004 (the date of the RO decision denying his claim) and May 5, 2005.


CONCLUSION OF LAW

The criteria for an effective date of May 5, 2005, but no earlier, for the grant of service connection for PTSD with a 100 percent rating have been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in May 2005 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above, regarding the initial service connection claim for PTSD.  While the Veteran was not provided with a separate letter addressing his appeal for an earlier effective date for the assignment of an initial 100 percent rating for PTSD, the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the Veteran was granted service connection and assigned an evaluation and effective date for the PTSD, the Secretary had no obligation to provide further notice under the statute.  Id.  As such, the May 2005 letter satisfied VA's duty to notify.  The RO also provided the Veteran with an additional notice letter in March 2008.

Regarding the duty to assist, the RO has obtained the Veteran's service and VA treatment records.  The RO also has provided him with VA examinations.  The examination reports obtained contain sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The Veteran was provided an opportunity to set forth his contentions during the October 2012 hearing before the undersigned Veterans Law Judge.  In this regard, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  In this case, during the Board hearing, testimony was elicited regarding the elements that were lacking to substantiate the claim and the Veteran and his representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Further, a review of the record also reveals no assertion, by the Veteran or his representative, that VA or the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  As noted in the introduction, the issue at hand was misidentified in that the current effective date for the 100 percent rating for PTSD was actually in February 2007, rather than September 2005.  Nonetheless, given that the Board is granting an even earlier effective date of May 2005, the Veteran is not prejudiced by this misidentification.

Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Effective Date for Service Connection for PTSD 

The RO originally denied service connection for PTSD in a February 1993 rating decision noting that the Veteran did not show up for a VA examination.  The Veteran submitted what the RO construed as a notice of disagreement in September 1993.  After an examination was provided the RO denied the Veteran's claim again in February 1994 noting that a diagnosis of PTSD was not provided and a verifiable stressor was not provided.  A statement of the case was provided in February 1994.  The Veteran did not appeal the February 1993 rating decision.  Thus, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran filed a petition to reopen service connection for PTSD that was received at the RO in September 2003.  In a January 2004 decision, the RO denied service connection for PTSD finding that no new and material evidence had been received, and also noting that the Veteran had failed to respond to its request to provide stressor information.  The Veteran was notified of this decision on January 12, 2004, but did not file an appeal; nor was new and material evidence submitted, or constructively of record within one year from the January 2004 rating decision.  Thus, the January 2004 decision is final, as well.  Id.

The Veteran filed an application to reopen his service connection claim for PTSD that was received by the RO on May 5, 2005.  Initially the RO denied service connection for PTSD in rating decisions dated in August 2005 and April 2006, finding that new and material evidence had not been received.  The Veteran submitted statements in April 2006 and February 2007 continuing to assert entitlement to service connection for PTSD and noting that he had new and material evidence to reopen his claim including more specifics regarding his stressor and VA treatment records reflecting psychiatric treatment.  The Board finds that the Veteran's initial claim remained pending as a result of the Veteran's statements and medical evidence submitted prior to the expiration of the appeals period.  See 38 C.F.R. § 3.156(b).

In a December 2007 rating decision, the RO found that the Veteran's PTSD stressor was conceded and that medical evidence showed that he had a diagnosis of PTSD.  He was granted service connection for PTSD and assigned a noncompensable (0 percent) rating, effective September 15, 2005, a 100 percent evaluation for hospitalization over 21 days effective November 26, 2006 to January 13, 2007, and a noncompensable evaluation assigned thereafter.  In March 2008 the Veteran requested that his claim be reconsidered because he had previously been incarcerated and could not attend the scheduled VA examination.  As noted in the introduction section above, the Board has construed this statement as a notice of disagreement with the December 2007 rating decision.

After providing a VA examination and opinion in April 2008, the RO granted a higher rating of 100 percent for PTSD, effective March 6, 2008, in a July 2008 rating decision.  In February 2009 the Veteran submitted a notice of disagreement with the July 2008 rating decision asserting entitlement to an effective date of September 15, 2005 for the 100 percent rating for PTSD.  In an August 2009 rating decision, the RO assigned an earlier effective date of February 9, 2007 for the assignment of a 100 percent rating for PTSD, which it described as a partial grant.  

The Veteran submitted a statement along with his VA Form 9 that when he filed his statement in February 2007 he thought that he was appealing the previous denials of service connection in 2005 and 2006.  He also testified at the June 2012 Board hearing that he originally filed his service connection claim for PTSD in 2003 or 2004 and that his effective date should be dated back to then.

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. §3.400(r). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of a VA medical record will be accepted as the date of receipt of a claim when such record relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such record. 38 C.F.R. § 3.157(b) . 

Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992)). 

Initially the Board notes that the Veteran has not asserted, nor does the evidence show that the prior final rating decisions dated from March 1993 to January 2004 are based on CUE.  Initially the Veteran failed to appear at examinations and was not found to have PTSD on the examination he did have, nor did he submit any stressor information.  There is no allegation, nor does the record show, that the correct facts were not before the RO, the law at the time was misapplied, or that there was an undebatable error committed at that time.  

Based on a careful review of the record, however, the Board finds that the evidence supports the grant of service connection for PTSD, effective May 5, 2005, the date the RO received the Veteran's last petition to reopen service connection for PTSD.  It is not clear how the RO chose the September 15, 2005 effective date for the grant of service connection for PTSD.  The Veteran submitted a claim regarding his tinnitus on September 15, 2005, but the PTSD claim was received in May 2005.  

Also resolving all doubt in the Veteran's favor, the evidence supports the assignment of a 100 percent rating for PTSD as of the date his petition to reopen service connection for PTSD was received.  The record shows that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits for paranoid schizophrenia since the 1990s.  While May 2005 VA treatment records show that the Veteran was alert, oriented times four, attentive, and had clear and coherent thought process with appropriate grooming during group therapy, the Veteran then requested referral to the PTSD program.  VA treatment records dated in June and July 2005 show that the Veteran had an Axis I diagnosis including PTSD and history of paranoid schizophrenia and was also interested in PTSD treatment.  A June 2005 treatment record notes that the Veteran was suspended from his position in transitional work experience as a parking ambassador, which the record suggested was due to drug and/or alcohol abuse.  A July 2005 treatment record notes that he was cutting lawns and helping his mom and cousin recover from medical problems.  Treatment records from 2005 through 2006 note that the Veteran was homeless and was in a domiciliary program for psychiatric treatment and drug abuse and had attendance problems with the therapy sessions.  A May 2006 treatment record notes that the Veteran was hearing voices, which he stated happened sometimes.  The Veteran entered an inpatient PTSD program in November 2006 through January 2007 (and received a temporary 100 percent rating for this time frame, as noted above).  A February 2007 VA psychiatric note indicates that the Veteran started hearing voices telling him to kill during his PTSD treatment and had his medication altered.  

Resolving all doubt in the Veteran's favor, the Board finds that the evidence demonstrates total social and occupational impairment due to PTSD since the date the Veteran filed his petition to reopen service connection for PTSD in May 2005.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (noting that a 100 percent rating is warranted for total occupational and social impairment due to such symptoms as...gross impairment in thought processes or communications, persistent delusions or hallucinations, etc.).  While his group therapy notes in May 2005 do not indicate any severe symptomatology, he had ongoing mental health treatment for psychiatric problems that prevented him from working and also from having normal social interaction.  Even though there is overlap between symptomatology attributed to his schizophrenia, drug abuse, and PTSD, in the absence of medical evidence which clearly attributes certain symptoms to his PTSD versus schizophrenia and/or drug abuse, the Board is unable to do so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.).  Therefore, based on the Veteran's functional impairment being so severely impaired that he had trouble working in a vocational rehabilitation program, was homeless, had been unemployed for many years and in receipt of SSA disability benefits for schizophrenia, and was not having normal social interaction in that he was hearing voices telling him to kill, the Veteran likely met the criteria for a 100 percent rating the date he filed his petition to reopen service connection for PTSD in May 2005.

The Board acknowledges that the Veteran stated that he filed a service connection claim for PTSD in 2003 or 2004.  However, under the law, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, the Board has assigned the earliest possible effective date for its grant of the reopened claim, which based on the procedural history as outlined in detail above was determined to be May 5, 2005.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears  v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  While the Veteran previously filed a petition to  reopen service connection for PTSD in September 2003, this was denied in a January 2004 rating decision, and was not appealed, nor was new and material evidence received or constructively of record within one year of the January 2004 rating decision.

Accordingly, an effective date of May 5, 2005 is established for the grant of service connection and assignment of a 100 percent rating for PTSD.  To the extent that the Veteran argues entitlement to an earlier effective date, the evidence does not support his claim. 




ORDER

Entitlement to an effective date of May 5, 2005, but no earlier, for the assignment of a 100 percent rating for PTSD is granted, subject to the rules governing the payment of monetary benefits.



____________________________________________
JOHN JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


